Exhibit 10.1

April 12, 2007


Pro-Fac Cooperative, Inc.
Mr. Stephen R. Wright
141 Savona Way
North Venice, Florida 34275

      RE:      Services Agreement

Dear Steve:

      As we have discussed from time to time, Farm Fresh First, LLC (“Farm
Fresh”) has been formed as an entity which will provide agricultural services,
primarily in the State of New York, but also in other states including the State
of Michigan. Farm Fresh has been created to fill the void in providing such
services which has resulted from Birds Eye Foods, Inc. selling its New York
processing facilities and downsizing its agricultural services staff in New York
and elsewhere.

      The purpose of this letter is to set out the terms and conditions of the
relationship between Farm Fresh and Pro-Fac Cooperative, Inc. (“Pro-Fac”) for
the year 2007. The terms and conditions are as follows:

     1.      Farm Fresh agrees to hire and employ Charlie Livingston and Allan
Lound on such terms and conditions as Farm Fresh may establish from time to time
in order that these employees may provide field services, and in particular
field services to customers of Pro-Fac. Such employment commenced on or about
March 11, 2007 for Charlie Livingston and on or about February 1, 2007 for Allan
Lound.

     2.      Farm Fresh agrees to provide, as Pro-Fac’s agent, the agricultural
services required under the supply agreements which Pro-Fac has in place with
its customers, as set forth in Exhibit A to this letter.

     3.      Farm Fresh agrees to represent Pro-Fac on the Cherrco, Inc. Board
of Directors.

     4.      Farm Fresh agrees to continue to allow me personally to represent
the interests of New York State cherry handlers, including specifically Pro-Fac,
on the Federal Cherry Marketing Board for so long as I am the representative
appointed by the Security of Agriculture.

     5.      Farm Fresh agrees to obtain any applicable New York dealer license
and related bond as necessary to eliminate, to the extent possible, the need for
Pro-Fac to be independently

--------------------------------------------------------------------------------



licensed or bonded for purposes of its business dealings involving the purchase
of agricultural products in New York State.

     6.      Farm Fresh agrees that all services performed under this agreement
shall be performed as an independent contractor and not as an employee of
Pro-Fac. Farm Fresh will have sole liability for all payroll taxes and
contributions payable under the Federal Insurance Contribution Act, the Federal
Unemployment Tax Act, and any applicable state unemployment insurance or
compensation laws, including any amendments thereto, with respect to the
employment of persons by Farm Fresh in connection with the services to be
performed under this agreement. Farm Fresh will indemnify Pro-Fac against the
payment of such payroll taxes and contributions and against any loss or expense
that may result from the failure of Farm Fresh to comply with such laws. Farm
Fresh further agrees that all services performed under this agreement shall be
performed in a manner as to guarantee the safety of persons and property. Farm
Fresh shall hold Pro-Fac harmless for all loss sustained or liability incurred
resulting from injury to or death of persons or damage to property caused by
Farm Fresh in providing services under this agreement.

     7.      Farm Fresh agrees to maintain in full force during the term of this
agreement the insurance coverage as set forth in Exhibit B attached to this
letter.

     8.      Farm Fresh agrees to provide grower accounting and customer billing
services for the supply agreements of Pro-Fac listed in Exhibit A and for
Pro-Fac’s supply agreement with Allens, Inc. Such services shall be reported in
a form reasonably acceptable to Pro-Fac and such reports shall contain
information consistent with the information historically provided to Pro-Fac by
Birds Eye Foods, Inc.

     9.      Farm Fresh agrees that it will utilize the services of Patrick
O’Malley, an employee of Pro-Fac, on a part-time basis for general
administrative functions to be performed by Farm Fresh related to the servicing
of contracts by Farm Fresh, to crop insurance matters, and to such other matters
as Farm Fresh determines at a cost of $3,000 per month. Pro-Fac shall invoice
Farm Fresh for such services on a monthly basis in arrears, beginning with
services for the month of February, 2007.

     10.      Pro-Fac agrees that Farm Fresh shall act as Pro-Fac’s exclusive
agent for the sale of any agricultural products grown in New York State by
members of Pro-Fac; provided such agricultural product is not subject to an
existing supply agreement of Pro-Fac. Farm Fresh agrees not to attempt to sell
or to sell agricultural products to any customer of Pro-Fac, as listed in
Exhibit A, if such agricultural products are of a type currently supplied to
Pro-Fac by its members; provided, however, that this provision shall not be
applicable if Pro-Fac shall consent to such sale or attempted sale in writing.

     11.      In consideration for the services to be provided by Farm Fresh
under this agreement, Pro-Fac agrees to pay a fee for field services in an
amount equal to the sum of (a) eighty percent (80%) of the cost to Farm Fresh of
employing Charlie Livingston and Allan Lound, including all wages, payroll taxes
and contributions, benefits, vehicle costs, and business expenses, as are
actually incurred by Farm Fresh plus (b) $6,250 per month, which amount shall

--------------------------------------------------------------------------------



be invoiced by Farm Fresh on a monthly basis in arrears, beginning with the
month of February 2007.

     12.      In further consideration for the services to be provided by Farm
Fresh under this agreement, Pro-Fac agrees to pay as a fee for grower accounting
and customer billing services, as provided pursuant to paragraph 8 of this
Agreement, in an amount equal to $1.00 per ton of agricultural product delivered
by growers pursuant to the supply agreements of Pro-Fac listed in Exhibit A,
which amount shall be invoiced on a monthly basis in arrears. For clarity, the
consideration under this paragraph 12 shall not apply to agricultural product
delivered pursuant to the supply agreement which Pro-Fac has with Allens, Inc.

     13.      The term of this agreement shall continue through December 31,
2009. Pro-Fac may terminate this agreement effective on December 31, 2008, or
effective as of any other date agreed to by Farm Fresh, upon written notice to
Farm Fresh in connection with a Change of Control of Pro-Fac. For purposes of
this agreement, a “Change of Control” shall mean upon the latter of the sale or
other disposition of Pro-Fac’s equity investment in Birds Eye Holdings LLC and a
decision by the board of directors of Pro-Fac to liquidate and dissolve Pro-Fac.

     14.      This agreement and any rights of obligations under this agreement
shall not be assignable or transferable without the prior written consent of the
other party and any purported assignment without such consent shall be void and
without effect.

     15.      Neither party shall be liable to the other or to any third party
(including specifically employees of the other party) for any special, punitive,
consequential, incidental, or exemplary damages (including the lost or
anticipated revenues or profits relating to the same) arising from any claim
relating to this agreement or any of the services provided hereunder, whether
such claim is based on warranty, contract, tort (including negligence or strict
liability), or otherwise.

     16.      All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this agreement shall be in
writing and shall deemed to have been given when delivered personally to the
recipient, or when sent by facsimile followed by delivery by reputable overnight
courier services, or one day after being sent to the recipient by reputable
overnight courier service with all charges prepaid. Any such notice, deemed, or
other communication shall be deemed received at the time when delivered
personally, or on the date of receipt by facsimile, or on the date of receipt by
reputable overnight courier service. Such notices, demands, and other
communications shall be sent to the address indicated below or to such other
address as the recipient party specifies by prior written notice to the sending
party.

  (a)      Pro-Fac Cooperative, Inc.
590 WillowBrook Office Park
Fairport, New York 14450
Attn: Stephen R. Wright, CEO
Facsimile: (585) 218-4241

--------------------------------------------------------------------------------



  (b)      Farm Fresh First, LLC
P.O. Box 212
Oakfield, New York 14125
Attn: Thomas A. Facer, President
Facsimile: (585) 383-1801  

     17.      This agreement may be amended, or any provision of this agreement
may be waived, upon a written approval executed by the parties. No course of
dealing between the parties shall be deemed effective to modify, amend, or
discharge any part of this agreement or waive any rights or obligations of a
party under this agreement.

     18.      Except as specifically provided herein, neither of the parties
shall act or represent or hold itself out as having authority to act as an agent
or partner of the other parties, or in any way bind or commit the other party to
any obligations. This Agreement shall not be construed as creating a
partnership, agency, joint venture, trust, or other association of any kind,
except to the extent that the provisions of this agreement expressly create an
agency relationship.

     19.      This agreement is for the sole benefit of the parties and nothing
in this agreement, whether expressed or implied, shall give or be construed to
give any person other than the parties any legal or equitable rights under this
agreement.

     20.      This agreement contains the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes any
prior agreement or understandings, whether written or oral, relating to such
subject matter. This agreement may be executed in counterparts (including by
means of facsimile signature pages) any of which need not contain the signature
of more than one party, but all such counterparts taken together shall
constitute one and the same agreement.

     21.      All issues and questions concerning the construction, validity,
enforcement, and interpretation of this agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to any choice of law or conflict of law rules or provisions, whether of
the State of New York or any other jurisdiction, that would cause application of
laws of any jurisdiction other than the State of New York.

     22.      Each of the parties waives any right it may have to trial by jury
in respect to any litigation based on, arising out of, under or in connection
with this agreement or any course of conduct, course of dealing, or verbal or
written statement or action of a party related to this agreement.

--------------------------------------------------------------------------------



     23.      If the terms and provisions set out in this letter are acceptable
to Pro-Fac Cooperative, Inc., please so indicate by dating and countersigning
two copies of this letter in the space provided below, and returning one
countersigned copy to Farm Fresh First, LLC.



 
Sincerely yours,
FARM FRESH FIRST, LLC
         
By: /s/ Thomas A. Facer
Name: Thomas A. Facer
Title: President



The terms and provisions of this letter are hereby accepted by and agreed to by
Pro-Fac Cooperative, Inc.



PRO-FAC COOPERATIVE, INC.

By: /s/ Stephen R. Wright
Name: Stephen R. Wright Title: CEO Date: April 13, 2007




--------------------------------------------------------------------------------